Caldwell, J.
—Appellent was tried and convicted for an aggravated assault and battery, and fined $125. He appeals to this court, and for a reversal of the judgment assigns many errors, two of which only we deem material to notice.
First, the court erred in overruling appellant’s application for a continuance. The proof he expected to make by the witnesses was, that the person upon whom the alleged assault was committed had told the witnesses that defendant had been guilty of theft, which the witnesses communicated to the defendant. If the witnesses had been present, the facts they would have deposed to would have been irrelevant and inadmissible. Second error in the court, in overruling defendant’s application for a discharge, upon atender in open court of the fine and costs in Confederate■ treasury notes.
It has been repeatedly held by this court, that all statutes made in aid of the late rebellion were absolutely void, and it will not be seriously contended that an act of the legislature authorizing fines to be paid in Confederate notes was *559not designed to give value to such currency, and thereby aid the rebellion. We see no error in the record, and the judgment is
Affirmed.